IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                 No. 01-10200
                               Summary Calendar



                       UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                    versus

                             DONALD GENE RHOADES,

                                                  Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-226-1-Y
                      --------------------
                        November 29, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Donald Gene Rhoades appeals from his jury conviction for

conspiracy to manufacture over 50 grams of methamphetamine.

     Rhoades argues that there is no evidence of an agreement

between him and any person to manufacture methamphetamine. He also

argues that there was insufficient evidence that he intended to

manufacture    more   than    50   grams   of   methamphetamine.   We    have

reviewed the trial testimony and hold that the jury could have

rationally concluded beyond a reasonable doubt that Rhoades was

aware of Larry Robinson’s intention to manufacture methamphetamine;

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 01-10200
                                    -2-

that, with this knowledge, he attempted to procure a necessary

ingredient for Robinson to make the drugs; and that the conspiracy

intended to produce more than 50 grams of methamphetamine.           United

States v. Gonzales, 79 F.3d 413, 423 (5th Cir. 1996).

     Rhoades also challenges the calculation of his offense level

based   his   intent    to    manufacture     more   than   50    grams     of

methamphetamine.       The   district   court’s   determination    of     drug

quantity need be supported by only a preponderance of the evidence.

United States v. Gaytan, 74 F.3d 545, 558 (5th Cir. 1996).                  As

discussed above, the evidence supports the jury’s finding, based on

the much stricter reasonable doubt standard, that Rhoades intended

to manufacture more than 50 grams of drugs.             Accordingly, the

judgment of the district court is AFFIRMED.